UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6101



ARTHUR LEE GOODEN, II,

                                           Petitioner - Appellant,

          versus


D. A. BRAXTON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-01-666-7)


Submitted:   February 20, 2003         Decided:     February 28, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Lee Gooden, II, Appellant Pro Se.    Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Arthur Lee Gooden, II, seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C. § 2254

(2000), and his motion to reconsider the order, and denying his

motion to reconsider the magistrate judge’s order denying his

motion to amend his pleading.            We have reviewed the record and

conclude for the reasons stated by the district court that Gooden

has   not    made   a     substantial    showing    of   the   denial    of    a

constitutional right. See Gooden v. Braxton, No. CA-01-666-7 (W.D.

Va.   Oct.   8,   2002;    Dec.   18,   2002).     Accordingly,   we    deny   a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                   DISMISSED




                                        2